               Case 5:20-mj-00042-JLT Document 6 Filed 11/04/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 5:20-MJ-00042 JLT
11
                                  Plaintiff,
12                                                     ORDER UNSEALING COMPLAINT, ARREST
                           v.                          WARRANT AND REDACTED AFFIDAVIT
13
     NAHED MISHMISH,
14
                                  Defendant.
15

16
            Upon application of the United States of America and good cause having been shown,
17
            IT IS HEREBY ORDERED that the complaint, arrest warrant, and redacted affidavit in the
18
     above-captioned matter be, and are, hereby ordered unsealed.
19

20    Dated:     November 4, 2020
                                                         The Honorable Jennifer L. Thurston
21                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


      ORDER UNSEALING COMPLAINT
